COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00096-CV


LIFE INVESTORS INSURANCE                                             APPELLANT
COMPANY OF AMERICA, NOW
MERGED INTO TRANSAMERICA
LIFE INSURANCE COMPANY

                                       V.

NATIONAL HEALTH                                                       APPELLEE
ADMINISTRATORS, INC.


                                   ------------

           FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

       We have considered the parties’ “Joint Agreed Motion To Dismiss Appeal

Pursuant To Settlement.” It is the court=s opinion that the motion should be

granted; therefore, we dismiss the appeal.        See Tex. R. App. P. 42.1(a)(2),

43.2(f).

       1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DELIVERED: December 15, 2011




                                    2